Grant, J.
(after stating the facts). We must agree with the conclusion of the court below that there was no evidence of an actual intent to defraud. There is no proof that Mr. Arn ever suggested or requested Mr. Shepard to enter into the arrangement. The testimony of Mr. Zeiter, the register of deeds, who drew the papers, was that—
“Mr. Shepard said that he was afraid he would not have a home if he left the property in the position it was in; and that he wished to have it back again, so that he could make a different deed and a different agreement from that he had previously done. ‘I am afraid I will be *233turned out of house and home. Mr. Arn is getting himself into trouble.’ ”
No one was present at this conversation except Mr. Shepard and Mr. Zeiter. It was very natural that Mr. Shepard should feel uneasy over the situation. Mr. Arn’s debts exceeded in amount the value of this land over- and above -the homestead exemption. If the land was levied upon under an execution against Arn, Arn might refuse further support. No execution creditor would have the right to take Mr. Arn’s place under the contract for his support. It was therefore entirely proper that he should seek to avoid litigation with other parties, and secure the full benefit of this arrangement in his declining years. The settlement with Mr. Arn was entirely fair and valid as to Mr. Shepard, although he knew that the result would be to place the land beyond the reach-of creditors. The transaction being valid as to them, it restored the entire title to Mr. Shepard, and left him free to make any other arrangements for his support by conveying the land to another person. This is not one of those transactions which is a legal fraud, though no real intent to defraud exists, under the rule laid down in Walker v. Cady, 106 Mich. 21.
The decree is affirmed, with costs.
The other Justices concurred.